            Case 4:20-cv-01472-BRW Document 4 Filed 02/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DOUGLAS EUGENE CAUSEY                                                                 PETITIONER

v.                                     4:20CV01472-BRW

STATE OF ARKANSAS                                                                   RESPONDENT

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes the Proposed Findings and Recommended Disposition should

be, and hereby are, approved and adopted in their entirety as this Court's findings in all respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Mr. Causey’s § 2254 Petition for Writ of Habeas Corpus (Doc. No. 1) is

DISMISSED without prejudice.

       2.      A certificate of appealability will not be issued.

       SO ORDERED this 23rd day of February, 2021.


                                              Billy Roy Wilson______________
                                              UNITED STATES DISTRICT JUDGE
